Citation Nr: 0433808	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  96-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected PTSD from April 4, 1994 to May 24, 
1999, exclusive of a temporary total hospitalization rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1968 to June 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the RO.  The rating 
decision granted service connection for PTSD and assigned an 
initial disability rating of 50 percent.  The veteran 
submitted a notice of disagreement with that rating decision 
in July 1995.  Subsequently, in July 1995, the RO provided 
the veteran with a statement of the case.  The veteran filed 
his substantive appeal in March 1996.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in March 1996.  A transcript of his 
testimony is associated with the claims file.  

The case was previously before the Board and was remanded to 
the RO in December 1998 in order that the veteran could be 
scheduled for a personal hearing before a Veterans Law Judge 
at the RO.  A hearing was scheduled for May 1999, but the 
veteran did not report for the hearing.  

In February 2000, the case was again remanded by the Board to 
the RO for additional development of the record.  The case 
has been returned to the Board for appellate review.  

During the pendency of the appeal, the veteran's disability 
rating for the service-connected PTSD was increased to 100 
percent, effective from May 25, 1999.  As a full grant of 
benefits on appeal has been granted as of May 25, 1999, the 
only issue that remains for appellate review is whether the 
veteran is entitled to an initial rating in excess of 50 
percent for the service-connected PTSD prior to May 25, 1999.  
See AB v. Brown, 6 Vet. App. 35 (1993)


FINDING OF FACT

Competent medical evidence establishes that, since April 4, 
1994, the effective date of the grant of service connection, 
the veteran's PTSD has been totally incapacitating and 
productive of demonstrable inability to obtain or retain 
employment.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 100 
percent for service-connected PTSD have been met since April 
4, 1994, the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321 and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 (as 
in effect prior to and since November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 1995 rating decision, the RO granted service 
connection for PTSD.  An initial rating of 50 percent was 
assigned from April 4, 1994.  The veteran disagreed with the 
initial 50 percent rating assigned for the service-connected 
PTSD and timely appealed the rating.  A September 2000 rating 
decision granted a temporary total hospitalization rating 
under the provisions of 38 C.F.R. § 4.29, effective from June 
14, 1994, until the end of September 1994.  Thereafter, the 
prior 50 percent rating was continued.  In February 2003, the 
RO issued a rating decision wherein the rating for the 
service-connected PTSD was increased to 70 percent, effective 
from January 17, 2003.  Then, in a June 2003 rating decision, 
the RO further increased the rating for the service-connected 
PTSD to 100 percent, effective from May 25, 1999.  

The veteran asserts, in essence, that an initial rating in 
excess of 50 percent is warranted for the service-connected 
PTSD from April 4, 1994 to May 24, 1999.  In other words, the 
veteran maintains that a 100 percent schedular rating is 
warranted from the effective date of service connection, 
April 4, 1994.  

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that the passage of the VCAA and its 
implementing regulations do not prevent the Board from 
rendering a decision in this case, and that all notification 
and development action needed to fairly adjudicate the claim 
on appeal has been accomplished.

Historically, this appeal arose from an May 1995 rating 
decision which initially granted service connection for PTSD 
and assigned an initial 50 percent rating for the service-
connected PTSD effective on April 4, 1994.  The veteran 
timely appealed the initial 50 percent rating assigned for 
the service-connected PTSD. In a June 2003 rating decision, 
issued during the pendency of the appeal, the RO assigned a 
100 percent rating for the service-connected PTSD, but 
effective only from May 25, 1999.  Essentially, the RO 
assigned "staged ratings."  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability-just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Compare and contrast 
with the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), where the United States Court of Appeals for Veterans 
Claims (Court) indicated the most recent level of functional 
impairment is of primary importance.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (2004).

The veteran's service-connected PTSD has been rated under 
38 C.F.R. § 4.132, including Diagnostic Code 9411.  At this 
point, the Board must also point out that during the pendency 
of the veteran's appeal, a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Hence, the veteran's service-connected PTSD may only be rated 
under the "old" criteria for evaluating mental disorders in 
effect prior to November 7, 1996 (under 38 C.F.R. § 4.132 
(1996)); however, the service-connected PTSD may be rated 
under either the "old" criteria or the revised criteria for 
rating mental disorders in effect on and after November 7, 
1996 (under 38 C.F.R. § 4.130 (2002)), whichever is more 
favorable to him.  See also Dudnick v. Brown, 10 Vet. App. 79 
(1997).  As explained in more detail below, the Board finds 
that specific consideration of the claim for a higher initial 
evaluation under the revised criteria is not necessary, 
inasmuch as a full grant of the benefit sought on appeal is 
possible pursuant to the former applicable criteria.

Considering the old version of Diagnostic Code 9411, a 50 
percent rating under the old version of Diagnostic Code 9411 
is warranted for psychiatric disability in which the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired; and in which by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted 
under the old version of Diagnostic Code 9411 where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired; and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The old formula of Diagnostic Code 9411 
provides a 100 percent rating for psychiatric disability in 
which: 1) the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; 2) when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

In this case, the medical evidence shows that the veteran has 
been demonstrably unable to retain or obtain employment due 
to his PTSD since the effective date of service connection.  
The veteran has exhibited hallucinations and homicidal 
ideation since the effective date of service connection, and 
has been unemployable since at least late 1993.  The 
veteran's symptoms indicate a massive amount of impairment, 
as noted in VA examination reports and clinical records.  

For example, VA mental health clinical notes from April to 
June 1994 indicate that the veteran had auditory 
hallucinations, paranoid ideation, did not care if he lived 
or died, and reported that he was afraid that he might act on 
homicidal impulses.  

The veteran was admitted to the psychiatric unit of a VA 
hospital in May 1994.  No acute findings were noted and the 
veteran was discharged a week later with an Axis I diagnosis 
of continuous cocaine abuse.  The examiner considered the 
veteran employable.

The veteran was admitted to the psychiatric unit of a VA 
hospital again in June 1994.  His September 1994 discharge 
summary noted a diagnosis of PTSD with a Global Assessment of 
Functioning Scale (GAF) score on admission of 21, 45 within 
the last year, and 60 at the time of discharge.  The veteran 
gave a history of serious physical assault for which he 
served 10 years in jail after his Vietnam service.  The 
veteran requested the hospitalization because he felt at risk 
for potential assault during a flashback.  The veteran was 
medicated to control the auditory and visual hallucinations 
which gradually decreased.  

Records from the Social Security Administration reflect that 
the veteran had not been engaged in substantially gainful 
employment since October 1993 due to the severity of his 
psychiatric disability such that the veteran was awarded 
supplemental security income in September 1994.  In his 
application for benefits, he reported visual and auditory 
hallucinations, depression and anger.  The veteran also 
reported feelings that people were against him.  The veteran 
indicated that he did not like being around other people.  
Treatment records associated with the veteran's claim for 
Social Security benefits show that the veteran was treated in 
September 1994 for complaints of anger, trouble holding a job 
and auditory hallucinations.  Treatment records from June 
1994 also show that the veteran complained of auditory 
hallucinations and fear of losing control of his anger.

At a December 1994 VA examination, the veteran reported that 
he believed people were after him and, therefore, stayed 
alone.  He reported that he spent most of his time sitting 
naked under his kitchen table where he felt safe.  He 
reported hearing voices saying negative things about him, and 
felt that other people were in his body and that he sometimes 
did not feel himself.  The veteran had suicidal and homicidal 
ideas at times.  He reported visual hallucinations.  He tried 
to avoid confrontations, but on the other hand, he reported 
that he liked to fight.  He was oriented as to time, place, 
and person.  Intelligence was judged to be average.  He had 
no interests.  He could not abide being around people.  He 
also felt like he was back in Vietnam.  He had vivid 
nightmares during which he was usually killed.  Affect was 
constricted.  There was an exaggerated startle response.  
There was memory impairment and concentration impairment.  
Social adjustment was inadequate.  Vocational adjustment was 
poor.  The diagnosis was that of PTSD, severe.  

The veteran was afforded another VA psychiatric examination 
in January 1996.  He reported that following his return from 
the war, he was unable to engage in any significant 
interpersonal relationships.  He had multiple relationships 
from which he  had seven children.  He reported having no 
ties to either his children or to his ex-significant others, 
or to his family.  The veteran reported continued 
difficulties with sleep, nightmares and flashbacks about the 
war.  The sound of helicopters and ambulances made him scared 
and brought back memories from the war.  Rain storms also 
produced an effect.  The veteran avoided watching news 
reports about war or war movies.  

The veteran was guarded and evasive and it was difficult to 
obtain history from him.  Hygiene and grooming were fair.  
There was evidence of poverty of thought and speech.  There 
was no gross memory or cognitive deficit.  The diagnosis was 
that of PTSD, chronic, rule out chronic undifferentiated 
schizophrenia.  The GAF score was listed as 35, currently, 
and 35 for the past year.

At his personal hearing in March 1996, the veteran testified 
that he did not get along with anyone and that he was prone 
to a rage-type violence.  The veteran testified that he had 
an active social life prior to active service.  

The veteran was afforded another VA psychiatric examination 
in June 1997.  The veteran reported that he did not feel like 
himself, that he was someone else, but did not know who.  The 
veteran reported that he stole and robbed anything, just to 
survive.  The veteran was very caught up in his memories from 
Vietnam and at one point broke down and cried, and referred 
to himself as a murderer.

Mental status examination revealed that the veteran was 
oriented to time, place, person and situation.  He spoke, for 
the most part, logically, but there were several instances 
where it was clear that his reality testing was significantly 
impaired.  He reported a variety of auditory and visual 
hallucinations.

The examiner noted that the veteran was clearly suffering 
from enormous degrees of guilt about being a "murderer."  
The veteran was very guarded about disclosing that 
information and felt very badly over it.  The diagnosis was 
that of PTSD, chronic depressive disorder, and chronic 
polysubstance abuse, primarily cocaine.  

A June 1997 VA psychiatric Emergency Room admission note 
indicates that the veteran was sent there after his VA 
examination for an evaluation requesting help.  The veteran 
reported that he lived alone in an apartment and had been 
unemployed for the past 15 years.  The veteran reported that 
he spent most of his time alone, avoiding crowded areas, and 
that he frequently slept in the bushes of a nearby park where 
he stated that he felt safe.  

Physical examination revealed a normal rate and volume of 
fluent and well-articulated speech, interspersed with quiet 
crying.  The veteran maintained fairly good eye contact.  
Thought content and process was goal directed.  The veteran 
was preoccupied with thoughts of his Vietnam experience.  The 
veteran's short term memory recall was impaired and he 
reported forgetfulness.  Long term memory was impaired for 
names and specific dates.  The veteran exhibited paranoid 
ideation, suspiciousness and distrust of others.  There was 
no suicidal ideation, but there was positive homicidal 
ideation.  The veteran reported that he could kill anyone who 
came upon him suddenly or if he was provoked.  He experienced 
auditory and visual hallucinations.  Mood and affect were 
depressed and anxious.  The veteran was sad and quietly cried 
intermittently during the examination.  He had decreased 
energy and interest.  The veteran reported a history of 
violence (assault) that led to incarceration.  

The assessment was that of a sad man who had been unable to 
work for the past 15 years, though trained as a printer and a 
roofer.  The veteran had a history of violence with chronic 
homicidal ideation.  The veteran struggled with 
intensification of PTSD symptoms and clearly stated that he 
could not predict what he might do if he were to return to 
his current living situation (referring to possible 
unpredictable violent behavior).  The examiner noted that the 
veteran required a structured treatment program to help him 
maintain behavioral control and a residential setting that 
removed him from his current living situation and supported 
his structured out patient program.  

VA outpatient treatment records show that the veteran was 
evaluated in May 1999.  At that time, the veteran continued 
to report auditory and visual hallucinations.  The veteran 
reported frequent nightmares, depressed mood and homicidal 
ideation.  He was thereafter admitted to the Substance Abuse 
Treatment Program.  

The veteran was apparently not examined by VA again until 
January 2003.  At that time, the veteran reported that his 
re-experiencing symptoms had become focused on an obsession 
with the killer of his daughter.  His daughter was reportedly 
beaten to death approximately two years prior to the 
examination.  The veteran noted that since that time, all of 
his thought about killing from Vietnam had turned to thoughts 
of apprehending and killing his daughter's killer.  The 
veteran was suspicious of everybody and was always on the 
look out  with a constant obsession and homicidal ideation.  
The veteran also reported auditory and visual hallucinations 
and that he could read people's minds.  The veteran reported 
that he did not avoid thoughts of violence and did not make 
efforts to suppress memories from Vietnam.  The veteran 
stated, "Killing is a rush.  I could kill you and then sit 
here and drink my coffee."

On mental status examination the veteran's affect was 
irritable and he became angry at times.  His mood was 
generally angry.  His thought process was logical with no 
evidence of disordered thought process.  He had a constant 
obsession with homicidal ideation.  His insight was fair and 
his judgment was poor.  The impression was that of PTSD, and 
psychotic disorder, not otherwise specified.  The veteran's 
GAF was 42 during the past year and remained as such.

In a June 2003 rating decision, the RO determined that the 
veteran's PTSD had been 100 percent disabling since May 25, 
1999.  However, based on a review of all of the evidence in 
this case, with particular attention paid to the veteran's 
hospitalizations, VA examination and treatment reports, and 
consistency of symptoms, the Board observes that the 
veteran's PTSD throughout the appeal period renders him 
demonstrably unable to obtain or retain employment.  

Based on the medical evidence of record, the Board finds that 
it is at least as likely as not that the veteran has not been 
employable since the effective date of service connection for 
PTSD.  The medical evidence of record since 1994 has 
indicated that the veteran's ability to concentrate, judgment 
and ability to control anger are severely impaired; and that 
his desire to remain virtually totally isolated severely 
interferes with his ability to remain gainfully employed.  
Moreover, the veteran's consistent symptoms of depression, 
auditory and visual hallucinations, paranoia, anger, 
hostility and homicidal ideation have all added to the 
veteran's severe total occupational impairment.  All of these 
symptoms have been fairly constant throughout the appeal 
period.  For example, the veteran has consistently complained 
of paranoia, uncontrollable anger with homicidal ideation and 
a desire to remain completely isolated since at least early 
1994, as noted in all VA examination reports of record, as 
well as mental health clinical records and treatment records 
used to support a grant of Social Security benefits.  As 
such, the Board concludes that the veteran's PTSD satisfies 
one of the independent criteria for the assignment of a total 
rating under the regulations in effect prior to November 7, 
1996.

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

The medical evidence shows that the veteran's PTSD has 
fluctuated in its level of severity, but, overall, the 
veteran has been demonstrably unable to obtain or retain 
employment since the effective date of service connection.  
Review of the entire record finds that the probative value 
and weight of the totality of the evidence is in such balance 
as to require resolution of doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002);  38 C.F.R. § 4.3 (2004).  
Accordingly, resolving doubt in the veteran's favor, the 
Board finds that the evidence supports an initial schedular 
100 percent disability rating for service-connected PTSD.  
The Board therefore finds that the level of severity of the 
veteran's service-connected disability has been 100 percent 
disabling since the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.129, 
4.130, 4.132, Part 4, Diagnostic Code 9411 (regulations in 
effect prior to November 7, 1996).  


ORDER

An initial 100 percent schedular rating for PTSD is granted, 
effective on April 4, 1994, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



